 

FORM OF SUBSCRIPTION AGREEMENT

 

GenSpera, Inc.

2511 N. Loop 1604 W, Suite 204

San Antonio, Texas 78258

 

Ladies and Gentlemen:

 

1.          Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from GenSpera, Inc., a
Delaware corporation (the “Company”), the number of units (the “Units”) set
forth on the signature page hereof at a purchase price of $1.50 per Unit. Each
Unit consists of (i) one share of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company and (ii) a warrant to purchase one share of
Common Stock (such share, a “Warrant Share” and, collectively, the “Warrant
Shares”) for a five (5) year period from the applicable Closing of the Offering
(as defined below) at an initial exercise price of $2.18 per share of Common
Stock (each, a “Warrant” and, collectively, the “Warrants”).

 

This subscription is submitted by the Purchaser in accordance with and subject
to the terms and conditions described in this subscription agreement (the
“Subscription Agreement”) and the confidential information memorandum of the
Company, dated June 5, 2013, as amended or supplemented from time to time,
including all attachments, schedules and exhibits thereto (the “Memorandum”),
relating to the private placement offering (the “Offering”) by the Company of up
to $20,000,000 in aggregate purchase price of Units (the “Maximum Amount”). The
Units are being offered by the Company on an exclusive basis through T.R.
Winston & Company, LLC (the “Placement Agent”) and such agents as may be engaged
by the Placement Agent on a “reasonable efforts” basis. The minimum purchase
amount per Purchaser is fifty thousand (50,000) Units ($75,000), provided that
the Company and the Placement Agent may, in their discretion, accept
subscriptions for a lesser number of Units.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety.

 

2.          Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for GenSpera, Inc.” in the full amount of the purchase price of the Units being
subscribed for. Wire transfer instructions are set forth on the instruction page
accompanying this Subscription Agreement. Such funds will be held for the
Purchaser’s benefit, and will be returned promptly, without interest or offset,
if the Purchaser’s subscription is not accepted by the Company for any reason or
no reason or the Offering is terminated pursuant to its terms by the Company or
the Placement Agent prior to the applicable Closing (as hereinafter defined).

 

3.          Deposit of Funds. All payments made as provided in Section 2 above
shall be deposited by the Company or the Placement Agent as soon as practicable
after receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of: (a) the closing of the sale of the Units being purchased pursuant to
this Subscription Agreement in accordance with the Offering terms, (b) the
rejection of such subscription or (c) the termination of the Offering by the
Company or the Placement Agent. The Company and the Placement Agent may continue
to offer and sell the Units and conduct additional closings for the sale of
additional Units after the initial closing of the Offering (“First Closing” and,
together with subsequent closings, the “Closings” and each a “Closing”) and
until the termination of the Offering. In the event that the Company does not
effect a closing of the Offering on or before July 12, 2013 (the “Initial
Offering Period”), which period may be extended by the Company and the Placement
Agent, in their mutual discretion to a date no later than earlier of (i) the
date on which the Maximum Amount has been reached, (ii) the termination of the
offering by the Company or the Placement Agent or (iii) July 31, 2013 (the
“Termination Date”, with this additional period, together with the Initial
Offering Period, being referred to herein as the “Offering Period”), the Company
will refund all subscription funds, without deduction, offset and/or interest
accrued thereon, and will return the subscription documents to each Purchaser.
If the Company rejects a subscription, either in whole or in part (which
decision is in its sole discretion), the rejected subscription funds or the
rejected portion thereof will be returned promptly to such Purchaser without
interest accrued thereon.

 

 

 

 

4.          Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Units, in whole or in part, and for any
reason or no reason, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription Agreement. If this subscription is rejected in whole or the
Offering is terminated, all funds received from the Purchaser will be returned
without interest or offset, and this Subscription Agreement shall thereafter be
of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Subscription Agreement will continue in full force
and effect to the extent this subscription was accepted.

 

5.          Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants and agrees to and with the Company as
follows (it being specifically acknowledged and agreed that the Placement Agent
is and shall be a third party beneficiary of the following):

 

(a)          The Purchaser is aware that an investment in the Units involves a
significant degree of risk, and has carefully read and considered the matters
set forth under the caption “Risk Factors” in the Memorandum, as well as the
Company’s filings with the United States Securities and Exchange Commission
(“SEC” or “Commission”) and, in particular, acknowledges that the Company is a
development stage company in a highly competitive business with limited assets
and no revenues to date

 

(b)          The Purchaser is aware and acknowledges that certain investors who
meet or exceed a threshold subscription amount may be provide more favorable
pricing terms, covenants and rights than those granted to Purchaser.

 

(c)          None of the securities comprising the Units, or the Warrant Shares
offered pursuant to the Memorandum are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws. The
Purchaser understands that the offering and sale of the Units is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder (“Regulation
D”), based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement.

 

(d)          The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the accredited investor certification
(“Accredited Investor Certificate”) contained herein.

 

(e)          Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received the
Memorandum and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein.

 

2

 

 

(f)          Purchaser acknowledges that it has been advised to review the
Company’s periodic filings with the SEC, including any risk factors contained
therein, and is aware that an investment in the Company carries a high degree of
risk and that the Purchaser may lose it entire investment.

 

(g)          Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the Common Stock, the Warrants, or
the Warrant Shares, or passed upon or endorsed the merits of the offering of
Units, or confirmed the accuracy or determined the adequacy of the Memorandum.
The Memorandum has not been reviewed by any federal, state or other regulatory
authority.

 

(h)          Upon such request, all documents, records, and books pertaining to
the investment in the Units (including, without limitation, the Memorandum) have
been made available for inspection by such Purchaser and its Advisers, if any.

 

(i)          The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units, the
business and financial condition of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisers, if
any.

 

(j)          In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum.

 

(k)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

 

(l)          The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum) and, in turn, to be paid to its selected dealers.

 

(m)          The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto.

 

(n)          The Purchaser is not relying on the Company, the Placement Agent or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers.

 

3

 

 

(o)          The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the Common Stock, the Warrants, the
Warrant Shares, and the Purchaser has no plans to enter into any such agreement
or arrangement.

 

(p)          The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws.
Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent, if any, of the Units. There can be no
assurance that there will be any market for resale of the Units, the Common
Stock, the Warrants, or the Warrant Shares nor can there be any assurance that
such securities will be freely transferable at any time in the foreseeable
future.

 

(q)          The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time.

 

(r)          The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; or (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

 

(s)          The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any.

 

4

 

 

(t)          Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
in the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units.

 

(u)          The Purchaser has significant prior investment experience,
including investment in non-registered, high risk securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies.
The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event that such a loss should occur. The
Purchaser’s overall commitment to investments which are not readily marketable
is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser.

 

(v)         The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment.

 

(w)          The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon.

 

(x)          No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum.

 

(y)          Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject.

 

(z)          The Purchaser’s substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units.

 

(aa)         THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

5

 

 

(bb)         The Purchaser acknowledges that none of the Units, the Common
Stock, the Warrants, or the Warrant Shares have been recommended by any federal
or state securities commission or regulatory authority. In making an investment
decision investors must rely on their own examination of the Company and the
terms of the Offering, including the merits and risks involved. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this Subscription Agreement or the Memorandum. Any representation to the
contrary is a criminal offense. The Units, the Common Stock, the Warrants, and
the Warrant Shares are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Securities Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

 

(cc)         (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 

(dd)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

(ee)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 



 



1           These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.



 

6

 

 

(ff)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.

 

(gg)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

6.          Registration Rights. The Company hereby grants to the Purchaser the
registration rights with respect to the shares of Common Stock and Warrant
Shares underlying the Units as described on Annex A attached hereto and
incorporated herein by reference.

 

7.          Restriction on Variable Rate Transactions. If the aggregate gross
proceeds of the Offering exceed $12,000,000, from the date of the applicable
Closing at which such threshold amount of Units has been sold until the earlier
of (i) the 18 month anniversary of the effective date of the Registration
Statement as described on Annex A attached hereto (provided, however, that, if
the aggregate gross proceeds of the Offering equals $20,000,000, “18 month
anniversary” shall be replaced by “24 month anniversary” in this clause (i)) or
(ii) the date on which no Purchasers hold any of the Common Stock or Warrants
purchased hereunder, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
subsidiaries of Common Stock or Common Stock Equivalents (as defined below) (or
a combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may issue
securities at a future determined price. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages. For purposes
herein, “Common Stock Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 



 



2           A “senior foreign political figure” is defined as a senior official
in the executive, legislative, administrative, military or judicial branches of
a foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3            “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

 

4           A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 



7

 

 

8.          Indemnification. The Purchaser agrees to indemnify and hold harmless
the Company, Placement Agent (and selected dealers retained on the Offering, if
any), and their respective officers, directors, employees, agents, members,
partners, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement

 

9.          Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

10.         Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

11.         Immaterial Modifications to the Transaction Documents. The Company
may, at any time prior to the First Closing, modify the Warrant in the form of
Annex C to the Memorandum (the Warrant and other transaction documents are
collectively referred to herein as the “Transaction Documents”) if necessary to
clarify any provision therein, without first providing notice or obtaining prior
consent of the Purchaser, if, and only if, such modification is not material in
any respect.

 

12.         Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 12). Any notice or other
communication given by certified mail shall be deemed given at the time of
receipt thereof. The Purchaser agrees that notice may be served upon the
Purchaser in accordance with the foregoing procedures by the Placement Agent or
other agent that introduced the Purchaser to the Company.

 

8

 

 

13.         Assignability. This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of the shares of Common Stock, the Warrants or
the Warrant Shares shall be made only in accordance with all applicable laws.

 

14.         Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State, and without regard to the
conflicts of laws principles thereof.

 

15.         Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)          Arbitration is final and binding on the parties.

 

(b)          The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)          Pre-arbitration discovery is generally more limited and different
from court proceedings.

 

(d)          The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

(e)          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(f)          All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the American Arbitration Association in New York City,
New York. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Sec.1-16, and the judgment upon the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof.  Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Subscription
Agreement. The parties agree that the determination of the arbitrators shall be
binding and conclusive upon them.

 

16.         Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

17.         Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

9

 

 

18.         Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

19.         Miscellaneous.

 

(a)          This Subscription Agreement, together with the Transaction
Documents (which are to be issued or executed at closing), constitute the entire
agreement between the Purchaser and the Company with respect to the subject
matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b)          The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the securities contained in the Units.

 

(c)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original (including signatures
sent by facsimile transmission or by email transmission of a PDF scanned
document), but all of which shall together constitute one and the same
instrument.

 

(e)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)          The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

[Signature Page Follows]

 

10

 

 

GenSpera, Inc.

 

SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $______ per Unit (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser): __________________

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Purchaser(s)   Signature             Date   Address             Fax Number  
Email Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Entity   Federal Taxpayer Identification Number       By:        
Name:   State of Organization   Title:                 Date   Address          
  Fax Number   Email Address

 

Accepted:

 

GENSPERA, INC.   T.R. WINSTON & COMPANY, LLC       By:     By:     Authorized
Officer     Authorized Officer

 

11

 

 

GenSpera, Inc.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial     I have a net worth in excess of $1 million, either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my
spouse.  For purposes of the foregoing net worth calculation, I have excluded
the value of my/our primary residence, after deducting any mortgage securing
such primary residence).         Initial     I have had an annual gross income
for the past two years of at least $200,000 (or $300,000 jointly with my spouse)
and expect my income (or joint income, as appropriate) to reach the same level
in the current year.       Initial     I am a director or executive officer of
GenSpera, Inc.      

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
  Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.      
Initial     The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser.       Initial     The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement.       Initial     The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors.      
Initial     The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.       Initial     The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
      Initial     The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.      
Initial     The investor certifies that it is a trust with total assets of at
least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.                Initial    
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
    Initial     The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act, or a registered investment
company.               

 

12

 

 

Annex A

 

Registration Rights

 

The Company hereby grants the Purchaser the following registration rights. It is
the intention that this Annex A (“Annex”) be made a part of and be incorporated
into the Subscription Agreement to which this Annex is attached (the
“Subscription Agreement”). All notice to be provided under this Annex shall be
deemed duly delivered and received in accordance with Section 12 of the
Subscription Agreement.

 

1.Definitions.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 90th calendar day following the Filing Date (or, if
the First Closing occurs later than June 30, 2013, the 120th calendar day
following the Filing Date); provided, however, that, in the event the Company is
notified by the Securities and Exchange Commission (the “Commission”) that one
or more of the above Registration Statements will not be reviewed or is no
longer subject to further review and comments, the Effectiveness Date as to such
Registration Statement shall be the seventh (7th) Business Day following the
date on which the Company is so notified if such date precedes the date
otherwise required above, provided, further, that, if such Effectiveness Date
falls on a day that is not a Business Day, then the Effectiveness Date shall be
the next succeeding Business Day.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Filing Date” means, with respect to the Registration Statement required
hereunder, the 45th calendar day following the Termination Date of the Offering.

 

“Holder” or “Holders” means the Purchaser or the Purchaser’s assigns, but solely
to the extent that the subject Registrable Securities have not been transferred,
sold or assigned pursuant to the Registration Statement or in the aftermarket.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

A-1

 

 

“Registrable Securities” means, as of any date of determination: (a) all of the
Common Stock issued in the Offering, (b) all Warrant Shares (assuming on such
date the Warrants are exercised in full), (c) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing, and (d) any shares of Common
Stock issuable as partial liquidated damages pursuant to Section 2(f) of this
Annex; provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144
promulgated by the Commission pursuant to the Securities Act, or (c) such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter issued by counsel to the Company to such
effect, addressed, delivered and acceptable to the Company’s transfer agent (the
“Transfer Agent”) and the affected Holders (assuming that such securities and
any securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Common Stock and Warrants purchased pursuant to the Subscription
Agreement, in United States dollars and in immediately available funds.

 

“Trading Day” means a day on which the NYSE AMEX, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing)
are open for trading.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (each, a “Trading Market”), the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)), (b)  if the OTC
Bulletin Board is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTC Bulletin
Board, (c) if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Shares then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

 

A-2

 

 

2.Resale Shelf Registration.

 

(a)          On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Subject to the terms of this Annex, the Company shall use its commercially
reasonable best efforts to cause a Registration Statement filed under this Annex
(including, without limitation, under Section 3(c)) to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event no later than the applicable Effectiveness Date, and shall use its
commercially reasonable best efforts to keep such Registration Statement
continuously effective under the Securities Act until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and without the requirement for the Company to
be in compliance with the current public information requirement under Rule 144,
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Transfer Agent and the affected
Holders (the “Effectiveness Period”). The Company shall file a final Prospectus
with the Commission as required by Rule 424.

 

(b)          Notwithstanding the registration obligations set forth in Section
2(a), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the Commission, covering the maximum number of Registrable Securities
permitted to be registered by the Commission, on such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment, the Company shall be
obligated to use commercially reasonable efforts to advocate with the Commission
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, “Compliance and Disclosure
Interpretation 612.09”.

 

(c)          Notwithstanding any other provision of this Annex, if the
Commission or any SEC Guidance sets forth a limitation on the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering, unless otherwise directed in writing by a
Holder as to its Registrable Securities, the number of Registrable Securities to
be registered on such Registration Statement will be reduced as follows: (i)
first, the Company shall reduce or eliminate any securities to be included by
any Person other than a Holder or the warrant shares set forth on Schedule 2(c)
attached hereto; (ii) second, the Company shall reduce Registrable Securities
represented by Warrant Shares and any warrant shares included on Schedule 2(c)
(applied, in the case that if some Warrant Shares and warrant shares set forth
on Schedule 2(c) may be registered, to the Holders and such other holders on a
pro rata basis based on the total number of unregistered Warrant Shares issuable
to such Holders and warrant shares issuable to the other holders); and (iii)
third, the Company shall reduce Registrable Securities represented by shares of
Common Stock issued in the Offering (applied, in the case that if some of such
shares of Common Stock may be registered, to the Holders on a pro rata basis
based on the total number of unregistered shares held by such Holders).

 

(d)          In the event the Company amends the Registration Statement in
accordance with the foregoing, the Holder shall be entitled to the rights set
forth in Section 6(d) of this Annex with respect to those Registrable Securities
that were not registered for resale on the Registration Statement, as amended.

 

A-3

 

 

(e)          Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Annex as Exhibit A (the “Selling
Stockholder Questionnaire”) concurrently with the Holder’s subscription for the
Registrable Securities.

 

(f)          If the Registration Statement is not declared effective on or
before the Effectiveness Date (an “Event” and the date of such Event, an “Event
Date”), the Company shall pay to each holder of Registrable Securities, as
partial liquidated damages and not as a penalty, an amount equal to one and
one-half percent (1.5%) of such holder’s investment on every thirty (30) day
anniversary of such Event Date until such failure is cured in cash or in
unregistered shares of Common Stock or a combination thereof. The payment amount
shall be prorated for partial thirty (30) day periods. The price at which shares
of Common Stock issuable in lieu of cash hereunder shall be equal the closing
price of the Company’s Common Stock on the Trading Day immediately prior to
payment. Subject to the terms and conditions herein, the decision whether to pay
partial liquidated damages hereunder in shares of Common Stock or cash shall be
at the discretion of the Company. If at any time the Company pays partial
liquidated damages partially in cash and partially in shares of Common Stock,
then such payment shall be distributed ratably among the holders based upon the
investment amount paid by each holder. If the Company fails to pay any partial
liquidated damages hereunder in full within seven days after the date payable,
the Company will pay interest thereon at a rate of 18% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the holder. At
the time of election to pay liquidated damages in shares of Common Stock, the
Company shall timely file a prospectus supplement pursuant to Rule 424 to
disclose such election. Notwithstanding the foregoing, no payments shall be owed
with respect to any period during which all of the holder’s Registrable
Securities may be sold by such holder under Rule 144 or pursuant to another
exemption from registration. Moreover, no such payments shall be due and payable
with respect to any Registrable Securities that the Company is unable to
register due to limits imposed by the Commission’s interpretation of Rule 415.

 

3.          Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)          (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Annex), and, as so supplemented or amended, to be filed pursuant to Rule 424,
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to a Registration Statement or any amendment
thereto, and (iv) comply in all material respects with the applicable provisions
of the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Annex) with the intended methods of disposition by
the Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(b)          Notify the Placement Agent as promptly as reasonably possible (i)
when the Registration Statement has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information, (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any governmental action, litigation, hearing or other proceeding
(“Proceedings”) for that purpose, and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose.

 

A-4

 

 

(c)          Use its commercially reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order stopping or suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(d)          Subject to the terms of this Annex and applicable law, consent to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

 

(e)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(f)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(g)          Comply with all applicable rules and regulations of the Commission.

 

4.          Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Annex by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. In no event however shall the Company be responsible for
any broker or similar commissions of any Holder or any legal fees or other costs
of the Holders.

 

A-5

 

 

5.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Annex, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Annex, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement, such Prospectus or in any amendment or supplement
thereto (it being understood that the Holder has approved the contents of the
Selling Stockholder Questionnaire for this purpose) or (ii) the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder. The Company shall
notify the Holders promptly of the institution, threat or assertion of any
governmental action, litigation, hearing or other proceeding arising from or in
connection with the transactions contemplated by this Annex of which the Company
is aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Registrable Securities by any of the Holders.

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Company or (y) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved the contents of the Selling Stockholder Questionnaire for
this purpose), such Prospectus or in any amendment or supplement thereto or
(iii) to the extent, but only to the extent, related to the use by such Holder
of an outdated, defective or otherwise unavailable Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated, defective
or otherwise unavailable for use by such Holder. In no event shall the liability
of any selling Holder under this Section 5(b) be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

A-6

 

 

(c)          Conduct of Indemnification Proceedings. (i) If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Annex, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

(ii) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses, (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding, or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

(iii)        Subject to the terms of this Annex, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Business Days of written notice
thereof to the Indemnifying Party, provided that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

A-7

 

 

(d)          Contribution. (i) If the indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Annex, any reasonable attorneys’ or other
fees or expenses incurred by such party in connection with any Proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

(ii)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(iii)        The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.          Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Annex, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Annex, including recovery of damages, shall
be entitled to specific performance of its rights under this Annex. Each of the
Company and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Annex and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(b)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

(c)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event that makes the Registration Statement outdated,
defective or otherwise unavailable, such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing by the Company or an agent of the Company that the use
of the applicable Prospectus (as it may have been supplemented or amended) may
be resumed. The Company will use its reasonable best efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable.

 

A-8

 

 

(d)          Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement (subject to applicable
agreements with third parties relating to limitations on such inclusion) all or
any part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are eligible for
resale pursuant to Rule 144 (without volume restrictions or current public
information requirements) or that are the subject of a then effective
Registration Statement.

 

A-9

 

 

Exhibit A

 

genspera, inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of GenSpera, Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

A-10

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name.           (a) Full Legal Name of Selling Stockholder               (b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:               (c) Full Legal Name of
Natural Control Person (which means a natural person who directly or indirectly
alone or with others has power to vote or dispose of the securities covered by
this Questionnaire):      

 

2.  Address for Notices to Selling Stockholder:

 

      Telephone:   Fax:   Contact Person:   

 

3. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes   ¨      No   ¨

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes   ¨      No   ¨

 

Note:If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

A-11

 

 

(c)Are you an affiliate of a broker-dealer?

 

Yes   ¨       No   ¨

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes   ¨        No   ¨

 

Note:If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

(a)Type and Amount of other securities beneficially owned by the Selling
Stockholder:

     

 

A-12

 

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

     

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:     Beneficial Owner:  

 

  By:       Name:     Title:

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 



A-13

 

 